288 S.W.2d 113 (1956)
George A. KEILMANN, Appellant,
v.
The STATE of Texas, Appellee.
No. 28279.
Court of Criminal Appeals of Texas.
March 28, 1956.
No appearance for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
The offense is murder; the punishment, four years in the penitentiary.
The notice of appeal herein appears only as a docket entry upon the trial court's docket; it is not shown to have been entered of record in the minutes of the court.
We have repeatedly held that a valid notice of appeal must be entered of record and that a docket entry is not sufficient. Art. 827, C.C.P.; Martinez v. State, 157 Tex. Crim. 91, 246 S.W.2d 633.
Accordingly, the appeal is dismissed.